UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 15-2303



In re:   JERRY WAYNE SHARPE,



                Petitioner.



                 On Petition for Writ of Mandamus.
                         (5:14-ct-03269-F)


Submitted:   December 17, 2015               Decided:   December 21, 2015


Before DIAZ and HARRIS, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petitions denied by unpublished per curiam opinion.


Jerry Wayne Sharpe, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Jerry      Wayne    Sharpe   petitions     for    a     writ    of     mandamus,

alleging that the district court has unduly delayed in ruling on

his motion for release pending appeal.                 He seeks an order from

this court directing the district court to act.                         We find the

present    record    does    not   reveal     undue    delay    in     the    district

court.     Accordingly, we grant leave to proceed in forma pauperis

and     deny   the   mandamus      petition     and     the     amended       mandamus

petition.      We dispense with oral argument because the facts and

legal    contentions      are    adequately    presented       in     the    materials

before    this    court    and   argument   would      not    aid    the    decisional

process.



                                                                    PETITIONS DENIED




                                        2